 

Silicon Valley Bank

Exhibit 10.45

 

Amendment to Loan Documents

(Exim Program)

 

Borrower:                InVision Technologies, Inc.

Date:                      October 12, 2001

 

THIS AMENDMENT TO LOAN DOCUMENTS (EXIM PROGRAM) is entered into between Silicon
Valley Bank (“Silicon”) and the borrower named above (“Borrower”).

The Parties agree to amend the Loan and Security Agreement (Exim Program)
between them, dated November 8, 2000 (as otherwise amended, if at all, the “Loan
Agreement”), as follows, effective as of the date hereof.  (Capitalized terms
used but not defined in this Amendment shall have the meanings set forth in the
Loan Agreement.)

 

1.                Modified Audit Fees.  The sentence in Section 5.4 of the Loan
Agreement that currently reads as follows:

“The foregoing inspections and audits shall be at Borrower’s expense and the
charge therefor shall be $600 per person per day (or such higher amount as shall
repre­sent Silicon’s then current standard charge for the same), plus reasonable
out of pocket expenses.”

is hereby amended to read as follows:

“The foregoing inspections and audits shall be at Borrower’s expense and the
charge therefor shall be $700 per person per day (or such higher amount as shall
repre­sent Silicon’s then current standard charge for the same), plus reasonable
out of pocket expenses.”

2.                Modified Concentration Limit.  The sentence in the definition
of “Eligible Receivables” in Section 8 of the Loan Agreement that currently
reads as follows:

“Receivables owing from one Account Debtor will not be deemed Eligible
Receivables to the extent they exceed 25% of the total Receivables outstanding.”

is hereby amended to read as follows:

“Receivables owing from one Account Debtor will not be deemed Eligible
Receivables to the extent they exceed 10% of the total Receivables outstanding;
provided, however, such percentage shall be 25% with respect to Receivables for
which STBA France is the Account Debtor.”


3.                Modification to Credit Limit.  Section 1 of the Schedule to
Loan and Security Agreement (Exim Program) is hereby amended to read as follows:

 

 

“1.

 

Credit Limit
(Section 1.1):

 

The unpaid principal balance of all Exim Loans and all accrued interest thereon
from time to time outstanding may not exceed the lesser of:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(i)

$5,000,000 at any one time outstanding (the “Maximum Exim Credit Limit”); or

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(ii)

the sum of (a), (b) and (c) below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)

90% of the amount of Borrower’s eligible export Receivables, which Silicon in
its discretion deems eligible for borrowing and for which a FX Forward Contract
(as defined below) has been entered into with respect to the currency in which
such Receivable is denominated, plus

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)

70% of the amount of Borrower’s eligible export Receivables, which Silicon in
its discretion deems eligible for borrowing but for which an applicable FX
Forward Contract (as defined below) has not been entered into, plus

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)

the lesser of (A), (B) or (C) below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(A)

70% of the value of Borrower’s exportable Eligible Inventory, valued at the
lower of cost or market value, or

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(B)

60% of the total outstanding Exim Loans under this Agreement, or

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(C)

$2,000,000.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Without limiting the fact that the determination of which accounts and inventory
are eligible for borrowing is a matter of Silicon’s discretion, the following
will not be deemed eligible for borrowing:  accounts and inventory which are not
“Eligible Export-Related Accounts Receivable” or “Eligible Export-Related
Inventory” (respectively) as defined in the Borrower Agreement of substantially
even date herewith executed by Silicon and the Borrower in favor of the Export
Import Bank of the United States, including the annexes attached thereto
(collectively referred to as the “Exim Borrower Agreement”).  Without limiting
the foregoing, with respect to each Loan requested by Borrower with respect to
Eligible Export-Related Inventory, Borrower shall provide Silicon with copies of
valid purchase orders for such Inventory and such other documentation as Silicon
shall request in its good faith business judgment.


 

 

 

 

 

Agreement Subject to Exim Borrower Guarantee; Costs:

This Agreement is subject to all of the terms and conditions of the Exim
Borrower Agreement (including without limitation any attachments and annexes
thereto) which are hereby incorporated herein by this reference.  Borrower
expressly agrees to perform all of the obligations and comply with all of the
affirmative and negative covenants and all other terms and conditions set forth
in the Exim Borrower Agreement as though the same were expressly set forth
herein, and all of the same are hereby incorporated herein by this reference. 
In the event of any conflict between the terms of the Exim Borrower Agreement
and the other terms of this Agreement, whichever terms are more restrictive
shall apply.  Borrower shall reimburse Silicon for all fees and all out of
pocket costs and expenses incurred by Silicon with respect to the Exim Borrower
Agreement, including without limitation all facility fees and usage fees, and
Silicon is authorized to debit Borrower’s account with Silicon for such fees,
costs and expenses when paid by Silicon.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Letter of Credit Sublimit (Section 1.5):

$5,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Foreign Exchange Contract Sublimit:

$5,000,000.


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Borrower may enter into foreign exchange forward contracts with Silicon, on its
standard forms, under which Borrower commits to purchase from or sell to Silicon
a set amount of foreign currency more than one business day after the contract
date (the “FX Forward Contracts”); provided that (1) at the time the FX Forward
Contract is entered into Borrower has Loans available to it under this Agreement
in an amount at least equal to 10% of the amount of the FX Forward Contract; and
(2) the total FX Forward Contracts at any one time outstanding may not exceed 10
times the amount of the Foreign Exchange Contract Sublimit set forth above.
Silicon shall have the right to withhold, from the Loans otherwise available to
Borrower under this Agreement, a reserve (which shall be in addition to all
other reserves) in an amount equal to 10% of the total FX Forward Contracts from
time to time outstanding. Silicon may, in its discretion, terminate the FX
Forward Contracts at any time that an Event of Default occurs and is continuing.
Borrower shall execute all standard form applications and agreements of Silicon
in connection with the FX Forward Contracts, and without limiting any of the
terms of such applications and agreements, Borrower shall pay all standard fees
and charges of Silicon in connection with the FX Forward Contracts.”

 

4.                Modification to Interest Rate.  Section 2 of the Schedule to
Loan and Security Agreement (Exim Program) is hereby amended to read as follows:

 

 

“2.

 

INTEREST.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Interest Rate
 (Section 1.2):

A rate equal to the “Prime Rate” in effect from time to time, plus 1.50% per
annum; provided, however, if Borrower maintains with Silicon and/or invests
through Silicon at least 80% of Borrower’s cash and cash equivalents, then a
rate equal to the “Prime Rate” in effect from time to time, plus 1.25% per
annum.  Such reduction(s) and increase(s) of the interest rate may be made
throughout the term of this Agreement.


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The foregoing rate increase or decrease (as the case may be) will go into effect
following Silicon’s review and approval of Borrower’s financial statements and
will be effective as of the date of Borrower’s monthly financial statements
showing that the interest rate should be increased or decreased, as the case may
be, provided that such monthly financial statements are provided to Silicon in
accordance with the terms hereof. Notwithstanding the foregoing, in no event
shall an interest rate reduction go into effect if, at the date it is to go into
effect, an Event of Default has occurred and is continuing.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Interest shall be calculated on the basis of a 360-day year for the actual
number of days elapsed.  "Prime Rate" means the rate announced from time to time
by Silicon as its “prime rate;” it is a base rate upon which other rates charged
by Silicon are based, and it is not necessarily the best rate available at
Silicon.  The interest rate applicable to the Obligations shall change on each
date there is a change in the Prime Rate.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Minimum Monthly
Interest (Section 1.2):

Not Applicable.”

 

5.                Modified Maturity Date.  Section 4 of the Schedule to Loan and
Security Agreement (Exim Program) is hereby amended to read as follows:

 

 

"4.

 

MATURITY DATE (Section 6.1):

October 20, 2002.”

 

6.                Fee.  In consideration for Silicon entering into this
Amendment, Borrower shall concurrently pay Silicon a fee in the amount of
$75,000, which shall be non-refundable and in addition to all interest and other
fees payable to Silicon under the Loan Documents.  Silicon is authorized to
charge said fee to Borrower’s loan account.

7.                Representations True.  Borrower represents and warrants to
Silicon that all representations and warranties set forth in the Loan Agreement,
as amended hereby, are true and correct.


8.                General Provisions.  This Amendment, the Loan Agreement, any
prior written amendments to the Loan Agreement signed by Silicon and Borrower,
and the other written documents and agreements between Silicon and Borrower set
forth in full all of the representations and agreements of the parties with
respect to the subject matter hereof and supersede all prior discussions,
representations, agreements and under­standings between the parties with respect
to the subject hereof.  Except as herein expressly amended, all of the terms and
provisions of the Loan Agreement, and all other documents and agreements between
Silicon and Borrower shall continue in full force and effect and the same are
hereby ratified and confirmed. 

Borrower:

 

Silicon:

 

 

 

INVISION TECHNOLOGIES, INC.

 

SILICON VALLEY BANK

 

 

 

 

By

/s/ Ross Mulholland

 

By

/s/ Milad Hanna

 

 

President or Vice President

 

Title

Senior Vice President

 

 

 

 

 

By

/s/ Nancy Hsiang

 

 

 

 

Secretary or Ass't Secretary

 

 

 

 

 

 